8 F.3d 72
303 U.S.App.D.C. 419
NOTICE: D.C. Circuit Local Rule 11(c) states that unpublished orders, judgments, and explanatory memoranda may not be cited as precedents, but counsel may refer to unpublished dispositions when the binding or preclusive effect of the disposition, rather than its quality as precedent, is relevant.UNITED STATES of America, Appellee,v.Sabrina M. NICCO, Appellant.
No. 91-3035.
United States Court of Appeals, District of Columbia Circuit.
Oct. 21, 1993.Rehearing and Suggestion for Rehearing En BancDenied Dec. 30, 1993.

Before:  WILLIAMS, SENTELLE and HENDERSON, Circuit Judges.
JUDGMENT
PER CURIAM.


1
This case was heard on the record on appeal from the United States District Court for the District of Columbia and on the briefs filed by the parties and arguments by counsel.   The court has determined that the issues presented occasion no need for a published opinion.   See D.C.Cir.Rule 14(c).   The district court was privileged to comment on the evidence and did not exceed the scope of that privilege.   See Quercia v. United States, 289 U.S. 466 (1933).   Further, the evidence was sufficient to support the jury's verdict.   The uncontroverted evidence was that the appellant possessed with intent to distribute some amount of cocaine base, which is all the jury was required to find to convict her under 21 U.S.C. § 841(a);  the specific quantity possessed is not an element of the offense to be proved at trial but a sentencing issue to be determined by the judge.   United States v. Patrick, 959 F.2d 991, 995-96 n. 5 (D.C.Cir.1992).   It is therefore


2
ORDERED and ADJUDGED that the judgment from which this appeal has been taken be affirmed.


3
The clerk is directed to withhold issuance of the mandate herein until seven days after disposition of any timely petition for rehearing.   See D.C.Cir.Rule 15(b).